                                                                                                    4/14/2020
  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
   ----------------------------------------------------------- x
                                                               :
   ANDRE BURITI DE MELO. ET AL.,
                                                               :
                                       Petitioners,            :
                                                               :    1:20-cv-02643 (ALC)
                          -against-                            :
                                                               :    ORDER
   DIRECTOR THOMAS DECKER, ET AL.,                             :
                                                               :
                                       Respondents.            :
   --------------------------------------------------------- x

  ANDREW L. CARTER, JR., United States District Judge:

        Pursuant to the Show Cause hearing held on April 13, 2020, Respondents’ motion to sever

is hereby GRANTED in part and DENIED in part. The Court severs the claims of Petitioner Jose

Velesaca and opens his Petition as a separate civil action, leaving Andre Buriti De Melo,

Christopher Hiraldo Disla, Franklin Perez Liriano, Nohasses Gonzalez Cruz, Rickey Roberts,

Carlos Argueta Cruz, Kirk Morgan, Renat Takhtakhunov and Aamir Shaikh to proceed in this

action. Since each of the Petitioners remaining in this action were or are detained in the District of

New Jersey, Respondents’ motion to transfer the case to the District of New Jersey is hereby

GRANTED. Given the significant liberty interests at stake, the time sensitivity of Petitioners’

claims, and the risks to Petitioners’ health posed by the rapid spread of COVID-19, the Court

waives the seven-day waiting period customarily afforded under Local Civil Rule 83.1 and directs

the Clerk to effectuate the transfer as soon as possible. The Clerk of the Court is also respectfully

requested to effectuate the severance of Petitioner Jose Velesaca’s claim as soon as possible.


  SO ORDERED.

  Dated: April 14, 2020
          New York, New York
                                                                   ANDREW L. CARTER, JR.
                                                                   United States District Judge
